DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a configurable manifold” is unclear what the applicant is referring to since based on applicant’s disclosure the manifold is cited as 100 which comprises the frame structure, panels, pipes, and accumulator; and the frame structure and panels are not considered “a manifold”, the accumulator is claimed as a separate independent limitation so the manifold and accumulator can’t be the same structure, hence it is unclear where or what the manifold is within the disclosed structure. Applicant also introduces “a manifold” twice in the claim and it is unclear if applicant is referring to the same manifold or another. The phrase “a set of vertical conduits connecting to a top member of the accumulator associated with a manifold, the set of vertical conduits comprising a first supply line” is unclear what the applicant is referring to since it is unclear where or what the manifold is, and the disclosed accumulator does not have a water supply line supplying water to the accumulator but instead a water drainage line supplying waste water to the accumulator, and the disclosed cold and hot water supply lines merely pass through the frame structure and are not connected to a top member of the accumulator, hence it is unclear what the applicant is referring to. The phrase “a set of horizontal conduits connecting to a side member of the accumulator, the set of horizontal conduits comprising a second supply line and a first drainage line” is unclear what the applicant is referring to, the disclosed accumulator does not have a water supply line supplying water to the accumulator but instead a water drainage line supplying waste water to the accumulator, and the disclosed cold and hot water supply lines merely pass through the frame structure and are not connected to a side member of the accumulator, hence it is unclear what the applicant is referring to.
Regarding claim 3, it is unclear how a single “first supply line” is capable of having both a hot water line and a cold water line. 
Regarding claim 9, the limitation “a configurable manifold” is unclear what the applicant is referring to since based on applicant’s disclosure the manifold cited as 100 comprises a frame structure, panels, pipes, and accumulator, and the frame structure and panels are not considered “a manifold”; and the accumulator is claimed as a separate independent limitation, hence the manifold and the accumulator can’t be the same structure. Applicant also introduces “a manifold” twice in the claim and it is unclear if applicant is referring to the same manifold or another. The phrase “receiving water via first supply line associated with a set of vertical conduits connecting to a top member of an accumulator associated with a manifold, the set of vertical conduits comprising the first supply line” is unclear what the applicant is referring to since it is unclear where or what the manifold is, and the disclosed accumulator does not have a water supply line supplying water to the accumulator but instead a water drainage line supplying waste water to the accumulator, and the disclosed cold and hot water supply lines merely pass through the frame structure and are not connected to a top member of the accumulator, hence it is unclear what the applicant is referring to. The phrase “a set of horizontal conduits connecting to a side member of the accumulator, the set of horizontal conduits comprising the second supply line and a first drainage line” is unclear what the applicant is referring to, the disclosed accumulator does not have a water supply line supplying water to the accumulator but instead a water drainage line supplying waste water to the accumulator, and the disclosed cold and hot water supply lines merely pass through the frame structure and are not connected to a side member of the accumulator, hence it is unclear what the applicant is referring to.
Regarding claim 13, the limitation “a water supply line” is unclear if applicant is referring to a new supply line or the supply lines that were previously introduced in dependent claim 9. 
Regarding claim 15, the preamble “a manifold” is unclear what the applicant is referring to since based on applicant’s disclosure the manifold cited as 100 comprises a frame structure, panels, pipes, and accumulator, and the frame structure and panels are not considered “a manifold”; and the accumulator is claimed as a separate independent limitation, hence the manifold and the accumulator can’t be the same structure; the phrase “a first supply line brings clean water into the manifold” is unclear what the applicant is referring to since it is not clear where or what the manifold is and how it is bringing clean water into the manifold. The limitation “the drainage line” has insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 11-18, and 20 as far as they are definite is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyons et al. (Pub. No. US 2021/0010248).
Regarding claim 1, Lyons et al. disclose a system (Figs. 1-4) for distributing water via a configurable manifold (100), the system comprising: an accumulator (202) that stores water within an interior of the accumulator (202); a set of vertical conduits (Fig. 4) connecting to a top member (any upper portion is considered a top member) of the accumulator (202) associated with a manifold (100), the set of vertical conduits (Fig. 4) comprising a first supply line (430 or 231); a set of horizontal conduits (Fig. 4) connecting to a side member (Fig. 4) of the accumulator (202), the set of horizontal conduits (Fig. 4) comprising a second supply line (418) and a first drainage line (262); a set of support members (built in panel as disclosed in paragraph 23) connecting at least a portion of the set of vertical conduits (Fig. 4) to a portion of a support frame (112); and a set of pumps (223) associated with the accumulator (202), wherein the set of pumps (223) provides water pressure to assist with moving drainage water out of the accumulator (202) through a second drainage line (266) associated with the set of vertical conduits (Fig. 4).
Regarding claim 3, Lyons et al. disclose the system (Figs. 1-4) wherein the first supply line (430) further comprises: a hot water line (418); and a cold water line (430).
Regarding claim 4, Lyons et al. disclose the system (Figs. 1-4) wherein the set of pumps (223) further comprises: a vacuum pump (paragraph 19) providing vacuum to at least one tool.
Regarding claim 5, Lyons et al. disclose the system (Figs. 1-4) further comprising: a set of panels (100) at least partially enclosing the manifold (100), wherein the set of panels (100)provides support to at least a portion of the manifold (paragraphs 22 or 25).
Regarding claim 6, Lyons et al. disclose the system (Figs. 1-4) further comprising: a set of filters (215) that filters water entering the manifold via the first supply line (231).
Regarding claim 7, Lyons et al. disclose the system (Figs. 1-4) further comprising: a set of water shut off valves (255, 275, or 287).
Regarding claim 8, Lyons et al. disclose the system (Figs. 1-4) further comprising: a tankless water heater (413) that heats water entering the tankless water heater (413) via the first supply line (paragraph 19).
Regarding claim 9, Lyons et al. disclose a method for distributing water via a configurable manifold (100), the method comprising: receiving water via a first supply line (430 or 231) associated with a set of vertical conduits (Fig. 4) connecting to a top member (any upper portion is considered a top member) of an accumulator (202) associated with a manifold (100), the set of vertical conduits (Fig. 4) comprising the first supply line (430 or 231); filtering the water via a set of filters (215); providing filtered water to at least one fixture (323 or 287) via a second supply line (234) associated with a set of horizontal conduits (Fig. 3) connecting to a side member of the accumulator (202), the set of horizontal conduits (Fig. 4) comprising the second supply line (234) and a first drainage line (231); receiving drainage from the fixture via the first drainage line (231); and accumulating the drainage within an interior of the accumulator (202), wherein drainage water within the accumulator (202) is evacuated from the accumulator (202) via a second drainage line (266) associated with the set of vertical conduits (Fig. 4).
Regarding claim 11, Lyons et al. disclose the method further comprising: supplying hot water (paragraph 23) from the manifold to a fixture via a hot water supply line (418); and supplying cold water from the manifold to the fixture (paragraph 23) via a cold-water supply line (430).
Regarding claim 12, Lyons et al. disclose the method further comprising: providing vacuum (paragraph 19) for a suction tool via a vacuum pump (223) associated with the manifold.
Regarding claim 13, Lyons et al. disclose the method further comprising: heating, by a tankless water heater (413), incoming water entering the manifold (100) via a water supply line (430) associated with the manifold.
Regarding claim 14, Lyons et al. disclose the method further comprising: pumping, by a set of pumps (223), accumulated water out of the accumulator (202) via the second drainage line (paragraph 19).
Regarding claim 15, Lyons et al. disclose a manifold (Figs. 1-4) for distributing water, the manifold (100) comprising: a first supply line (430) brings clean water into the manifold (100); a set of filters (215) removes impurities from the water; a second supply line (266) carries filtered water into a fixture (paragraph 19); a first drainage line (231) receiving drainage water from the fixture (paragraph 19); an accumulator (202) stores accumulated drainage water received from the drainage line (231); and a pump (223) moves drainage water out of the accumulator (202) via a second drainage line (at 287), the second drainage line (at 287) associated with a set of vertical conduits (Fig. 4) running vertically upwards toward a ceiling structure (towards the top of 100).
Regarding claim 16, Lyons et al. disclose the manifold (Figs. 1-4) further comprising: a set of support members (115 or the connecting portions inherently enabling the structure disclosed in paragraph 23) connecting at least a portion of the set of vertical conduits (Fig. 4) to a portion of a support frame (112).
Regarding claim 17, Lyons et al. disclose the manifold (Figs. 1-4) further comprising: a set of panels (100) at least partially enclosing the manifold, wherein the set of panels (100) provides support to at least a portion of the manifold (paragraphs 22 or 25).
Regarding claim 18, Lyons et al. disclose the manifold (Figs. 1-4) further comprising: a wiring bundle (wiring of the electronics disclosed in paragraph 23), the wiring bundle comprising at least one of electrical wires, network cable or telephone wires.
Regarding claim 20, Lyons et al. disclose the manifold (Figs. 1-4) further comprising: a tankless water heater (413) that heats water entering the tankless water heater via the first supply line (430).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10, and 19 as far as they are definite is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (Pub. No. US 2021/0010248).
Regarding claims 2, 10, and 19, Lyons et al. disclose the essential features of the claimed invention but lacks disclosure of a second accumulator accumulating drainage from a second fixture. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the accumulator of Lyons et al. to have a second accumulator, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753